Citation Nr: 0629959	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  01-08 151	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The late veteran had verified active service from December 
1940 to October 1945.  His military records show that he 
served in the European Theater of Operations during the 
Second World War and was decorated with the Purple Heart 
Medal for wounds received in combat against enemy forces.  
The appellant in this appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
appellant's claims of entitlement to service connection for 
the veteran's cause of death and to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318(b).  In an 
October 2002 appellate decision, the Board denied the claims 
for service connection for the veteran's death and for basic 
eligibility for receipt of educational assistance benefits.  
The decision also indicated that there was a temporary stay 
on her DIC claim while revisions were made to applicable 
regulations.

In December 2003, the Board remanded the appellant's claim 
for DIC.  A review of the record shows that the requested 
development associated with the DIC claim was completed.  The 
appellant appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 memorandum decision, the Court vacated that 
part of the Board's October 2002 decision that denied service 
connection for the veteran's death and remanded the claim for 
compliance with the terms of the Court decision.  
Subsequently, in May 2005, the appellant's appeal was 
advanced on the Board's docket by reason of her advanced age.  

In June 2005, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, by rating decision of June 2006, the denials of 
service connection for the veteran's cause of death and for 
DIC benefits pursuant to 38 U.S.C.A. § 1318(b) were 
confirmed.  The case was returned to the Board and the 
appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran died in October 2000; his official death 
certificate shows that his immediate cause of death was a 
ruptured abdominal aortic aneurysm, due to, or as a 
consequence of chronic obstructive pulmonary disease, due to, 
or as a consequence of coronary artery disease, due to, or as 
a consequent of cancer of the prostate.

2.  At the time of the veteran's death, he was service-
connected for the residuals of a gunshot wound to the left 
chest, with a history of pleural thickening and bronchitis 
(evaluated as 40 percent disabling); a scar as the residual 
of a gunshot wound to the left buttock, with muscle weakness 
(evaluated as 20 percent disabling); a scar in the left 
sacroiliac region (evaluated as 10 percent disabling); a scar 
over the left 10th rib (evaluated as 10 percent disabling); 
scars as the residuals of a knife wound to the left chest and 
arm (evaluated as noncompensably disabling); and a scar as 
the residual of a gunshot wound to the right buttock 
(evaluated as noncompensably disabling).  These evaluations 
in combination, equated to a 60 percent rating.

3.  The objective medical evidence does not demonstrate that 
the veteran suffered from an abdominal aortic aneurysm, 
chronic obstructive pulmonary disease, coronary artery 
disease, or prostate cancer in service or for many years 
thereafter.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.

5.  At the time of his death, the veteran was not shown to 
have had a total disability deemed to be permanent in nature 
resulting from a service-connected condition.

  
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West Supp. 2005); 38 
C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318(b) have 
not been met.  38 U.S.C.A. § 1318 (West Supp. 2005); 38 
C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim for DIC benefits and service connection 
for the veteran's cause of death was received in November 
2000.  She was notified of the provisions of the VCAA as they 
pertained to these issues in correspondence dated in May 
2004, June 2005, and October 2005.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service medical records, death certificate, 
relevant VA treatment records, and medical nexus opinions 
addressing the issues on appeal have been obtained and 
associated with the evidence.  Furthermore, in correspondence 
dated in July 2006, the appellant stated that she had no 
further evidence to submit and she declined the opportunity 
to identify any additional, relevant evidence that was not 
otherwise requested or obtained by VA.  The appellant has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
appellate adjudication of the issues on appeal.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because the 
appellant's claims are being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the appellant.


Factual background and analysis: entitlement to service 
connection for the veteran's cause of death.

The veteran died in October 2000 at age 82.  According to the 
death certificate, his immediate cause death was a ruptured 
abdominal aortic aneurysm, due to, or as a consequence of 
chronic obstructive pulmonary disease, due to, or as a 
consequence of coronary artery disease, due to, or as a 
consequence of cancer of the prostate.  These were deemed to 
be natural causes.  An autopsy was not performed.

At the time of the veteran's death, he was service-connected 
for the residuals of a gunshot wound to the left chest, with 
a history of pleural thickening and bronchitis, (evaluated as 
40 percent disabling); a scar as the residual of a gunshot 
wound to the left buttock, with muscle weakness (evaluated as 
20 percent disabling); a scar in the left sacroiliac region 
(evaluated as 10 percent disabling); a scar over the left 
10th rib (evaluated as 10 percent disabling); scars as the 
residuals of a knife wound to the left chest and arm 
(evaluated as noncompensably disabling); and a scar as the 
residual of a gunshot wound to the right buttock (evaluated 
as noncompensably disabling).  The combined evaluation in 
effect for the veteran's service- connected disabilities at 
the time of his death was 60 percent.

The veteran's service medical records are negative for any 
history, complaints, or abnormal findings indicative of the 
presence of an abdominal aortic aneurysm, chronic obstructive 
pulmonary disease, coronary artery disease, or prostate 
cancer.  A Certificate of Disability for Discharge dated in 
September 1945 noted the presence of chronic, moderate 
pleurisy on the left, secondary to shell wounds, but was 
negative for any evidence of an abdominal aortic aneurysm, 
chronic obstructive pulmonary disease, coronary artery 
disease, or carcinoma of the prostate gland.  

Post-service VA medical examination reports dated in May 
1946, March 1947, and March 1949 were negative for evidence 
indicating the clinical existence of any of the disabilities 
listed on the veteran's official death certificate as being 
the direct or contributory cause of his death.

At the time of a VA general medical examination in November 
1982, the veteran denied having any history of high blood 
pressure, but claimed to have had a heart attack in November 
1981.  An additional complaint consisted of chest pain on 
physical exertion.  On physical examination, the veteran 
displayed a normal sinus rhythm, with a cardiac rate of 60 
per minute.  There were no murmurs, gallops, friction rubs or 
thrills, and peripheral pulses were adequate on both sides.  
Blood pressure measurements showed a blood pressure of 110/60 
in the sitting and recumbent position, and 108/60 in the 
standing position.  Pulmonary function tests conducted as 
part of the veteran's general medical examination showed 
normal ventilatory function and blood gases.  Radiographic 
studies of the veteran's chest showed the heart and aorta to 
be within normal limits, and the lung fields to be clear.  At 
the time of examination, no pertinent diagnoses were noted.

On VA orthopedic examination in July 1999, it was noted that 
the veteran's scarring and shrapnel injuries did not appear 
to be causing him "significant" impairment."

VA pulmonary function testing conducted in September 1999 was 
consistent with essentially normal values, although a flow-
volume loop appeared to indicate the presence of a fixed 
upper airway obstruction.

On VA respiratory examination in September 1999, the veteran 
complained of shortness of breath, in addition to an abnormal 
sensation in his left posterior chest wall.  On physical 
examination, the veteran's heart displayed a regular rate, 
with no murmurs, rubs or gallops.  There was no right or left 
ventricular heave, and the point of maximal impulse was 
nondisplaced.  The veteran's lungs were clear in the thoracic 
area bilaterally, and there was no increase in central venous 
pressure.  At the time of examination, the veteran's 
extremities showed no evidence of clubbing, cyanosis, or 
edema.

A private CT scan of the veteran's abdomen conducted in July 
2000 showed findings that were consistent with a stable 
infrarenal abdominal aneurysm that measured 4.2 centimeters 
in its greatest diameter.

During the course of private outpatient treatment in August 
2000, it was noted that the veteran had been reasonably 
stable, and that he denied chest pain, PND, and orthopnea.  A 
recent CT scan of the veteran's abdomen had revealed the 
presence of an aortic aneurysm which was stable in size.  
Reportedly, the veteran's aneurysm had been stable for two 
years and might continue to be stable, but it was the opinion 
of the veteran's treating physician that this aneurysm would 
eventually need to be repaired.  At the time of treatment, 
the veteran denied the presence of cough, sputum production, 
or hemoptysis, and similarly denied problems with chest pain, 
palpitations, or shortness of breath.  On physical 
examination, the veteran's blood pressure was 160/80, and, 
after resting, 140/80.  Examination of the veteran's chest 
showed his lung fields to be clear to percussion and 
auscultation, with no rales or wheezes in either lung field.  
Following a cardiovascular examination, he was clinically 
assessed with chronic obstructive pulmonary disease; aortic 
aneurysm; hypertensive vascular disease; benign prostatic 
hypertrophy, and osteoarthritis.  He was advised to be alert 
to any type or back or abdominal pain, and that he should 
seek medical advice should he experience such symptoms.  The 
veteran was cautioned not to lift any heavy objects.

In January 2001, the veteran's claims folder was reviewed by 
a VA physician.  The reviewing physician noted that the 
veteran died in October 2000, and that his immediate cause of 
his death was listed as a ruptured abdominal aortic aneurysm 
that was reportedly "secondary" to chronic obstructive 
pulmonary disease.  The examiner noted the veteran's history 
of a previous gunshot wound to the chest, abdomen, buttocks, 
arm, and chest wall that were incurred in service.  The 
records indicate that the veteran later developed chronic 
obstructive pulmonary disease.  Following an extensive review 
of the veteran's claims folder, the examiner presented an 
opinion that refuted the determinations presented in the 
veteran's death certificate.  Specifically, the physician 
noted that although the veteran sustained a gunshot wound to 
his chest, there was no supporting medical evidence 
demonstrating that his fatal abdominal aortic aneurysm was 
actually secondary to hypertension or trauma to the vessel.  
Additionally, notwithstanding the statement in the veteran's 
death certificate that his abdominal aortic aneurysm was 
secondary to chronic obstructive pulmonary disease, the 
examining physician presented an opinion that found no such 
correlation.  The examiner further stated that the veteran's 
history of coronary artery disease was not secondary to his 
in-service gunshot wound.  The examining physician's opinion 
was that it was unlikely that the veteran's service-connected 
gunshot wound had caused his death from a ruptured abdominal 
aortic aneurysm.

In April 2006, another VA physician extensively reviewed the 
veteran's claims file and death certificate.  In his opinion, 
the reviewing physician stated that notwithstanding a prior 
clinical notation in the veteran's medical records of a fixed 
upper airway obstruction, he was unable to find any actual 
clinical evidence on pulmonary function testing that 
demonstrated that a definitive diagnosis of chronic 
obstructive pulmonary disease was present at the time of the 
veteran's death.  In so stating, he has essentially ruled out 
the diagnosis of chronic obstructive pulmonary disease.  The 
examiner concurred with the VA physician's opinion of January 
2001, finding no clinical relationship between chronic 
obstructive pulmonary disease and the veteran's death from a 
ruptured aortic aneurysm.  He further stated that it was a 
basic medical tenet that syndromes of the respiratory system 
were not related to syndromes of the vascular system.  His 
opinion was that the veteran most likely suffered from a 
chronic bronchitis-type of respiratory problem at the time of 
his death, but did not suffer from chronic obstructive 
pulmonary disease, and that his service-connected gunshot 
wounds were less likely as not the cause of the subsequent 
chronic bronchitis-type of respiratory problems that occurred 
years after leaving military service.    

The veteran's widow seeks service connection for the cause of 
the veteran's death.   In pertinent part, she argues that the 
veteran's service-connected gunshot wound to the chest caused 
or contributed in some way to the development of chronic 
obstructive pulmonary disease, which ultimately led to the 
veteran's death from a ruptured abdominal aortic aneurysm.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Moreover, where a veteran served 90 days or more 
during a period of war, and cardiovascular disease (including 
coronary artery disease, hypertension, and/or an abdominal 
aortic aneurysm) or cancer becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Finally, service connection may be granted for 
disability which is proximately due to, or the result of, a 
service- connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West Supp. 2005; 38 
C.F.R. § 3.312 (2006).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

In the present case, the veteran's service medical records 
are negative for any history, complaints, or abnormal 
findings indicative of the presence of an abdominal aortic 
aneurysm, chronic obstructive pulmonary disease, coronary 
artery disease, or prostate cancer.  In fact, the evidence of 
record establishes that these disabilities were not proximate 
in time to his period of military service.  The appellant's 
primary assertion is that there a relationship between the 
veteran's service-connected residuals of a chest wound and 
the chronic obstructive pulmonary disease which in some way 
contributed to his death from an abdominal aortic aneurysm.

The Board notes that the earliest clinical indication of the 
presence of any of the disabilities associated with the 
veteran's death was many years after his discharge from 
service.  Even as late as 1999, the veteran's heart and lungs 
(as demonstrated by pulmonary function testing) were 
essentially within normal limits and the 2006 VA physician's 
opinion was that the fixed upper airway obstruction noted in 
1999 was not a valid diagnosis.  Although the evidence 
indicates that the veteran's abdominal aortic aneurysm may 
have been present as early as 1998, there is no indication 
that the aneurysm which eventually led to his death was in 
any way related to service, or to his service-incurred 
gunshot wound of the left chest.  Following an in-depth 
evaluation of the veteran's claims folder in January 2001 and 
again in April 2006, both VA examiners opined that it was 
unlikely that the veteran's service-connected gunshot wound 
had resulted in his death from a ruptured abdominal aortic 
aneurysm.  The 2006 opinion essentially refuted the diagnosis 
of chronic obstructive pulmonary disease, and both the 2001 
and 2006 opinions refuted the notion presented in the 
veteran's death certificate that there existed a contributory 
relationship between respiratory disease and the ruptured 
abdominal aortic aneurysm that was the primary cause of 
death.  Although a history of bronchitis is service-connected 
as being related to the gunshot wound, the 2001 and 2006 
opinions appear to rule out any link between this history and 
the fatal aneurysm.  In this regard, the 2006 physician's 
opinion goes so far as to even question the link between the 
service-connected gunshot wound and the chronic bronchitis.  
Therefore, the Board concludes that the weight of the 
evidence does not support the appellant's claim, and service 
connection for the veteran's cause of death must be denied.

To the extent that the appellant asserts that there exists a 
nexus between the late veteran's cause of death and his 
period of military service based on her personal knowledge of 
medicine and the veteran's medical history, because there are 
no indications in the record that she has received formal 
medical training, she thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
Her statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Factual background and analysis: entitlement to Dependency 
and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 
1318(b).

As previously discussed, the late veteran served in combat in 
the Second World War.  His service records establish, 
however, that he was never captured by enemy forces and is 
thus not a former prisoner of war.  He was honorably 
discharged from active duty in October 1945.  The record 
reflects that he died in October 2000 and the Board has 
determined in this appellate decision that his cause of death 
was not related to his period of military service.

As previously discussed, at the time of the veteran's death, 
service connection was in effect for the residuals of a 
gunshot wound to the left chest, with a history of pleural 
thickening and bronchitis, evaluated as 40 percent disabling; 
a scar as the residual of a gunshot wound to the left 
buttock, with muscle weakness, evaluated as 20 percent 
disabling; a scar in the left sacroiliac region, evaluated as 
10 percent disabling; a scar over the left 10th rib, 
evaluated as 10 percent disabling, scars as the residuals of 
knife wounds to the left chest and arms, evaluated as 
noncompensably disabling, and a scar as the residual of a 
gunshot wound to the right buttock, likewise evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's various service-connected disabilities was 60 
percent, far short of a "total" disability rating.  In this 
regard, the Board also observes that prior final rating 
decisions dated in December 1982 and November 1999 denied the 
veteran's claim for a total rating for individual 
unemployability (TDIU) due to his service-connected 
disabilities and noted that his service-connected 
disabilities had improved but his evaluations for them were 
protected from being reduced because they had remained in 
continuous effect for over 20 years, pursuant to 38 C.F.R. 
§ 3.951(b).

At the time of the veteran's death, there was no allegation 
of clear and unmistakable error in any prior decision 
regarding the evaluations assigned to the veteran's service-
connected disabilities.  As previously stated, in November 
1999 the veteran's claim for a TDIU was denied.  
Correspondence dated in November 1999 notified the veteran of 
this adverse determination and his appellate rights.  
However, there is no indication thereafter that he filed a 
timely notice of disagreement prior to his death less than a 
year later in October 2000.

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
Supp. 2005); 38 C.F.R. § 3.22(a) (2006).

The Board notes that in the case of Wingo v. West, 11 Vet. 
App. 307 (1998), the United States Court of Appeals for 
Veterans Claims interpreted 38 C.F.R. § 3.22(a) as permitting 
a DIC award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  

The current appeal stems from a claim for DIC that was filed 
in November 2000, after the final rule amending 38 C.F.R. § 
3.22(a) went into effect.  Therefore, a hypothetical claim is 
not authorized under 38 U.S.C.A. § 1318.

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, as 
"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision. 

The veteran was not a prisoner of war, he died more than 45 
years following his retirement from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There has been no allegation of clear and 
unmistakable error in any prior decision regarding the 
ratings assigned for the veteran's service-connected 
disabilities, nor has the appellant or her representative 
identified any other basis for granting this claim.  The 
"enhanced DIC" benefit provided for in 38 U.S.C.A. § 
1311(a)(2) is only applicable to disabilities associated with 
the veteran's cause of death that were rated 100 percent 
eight years prior to the date of death.  As this appellate 
decision has determined that the late veteran's service-
connected disabilities are not related to his cause of death, 
38 U.S.C.A. § 1311(a)(2) does not provide a basis to allow 
the appellant's DIC claim.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) or the regulations implementing 
it.  See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Service connection for the veteran's cause of death is 
denied.

Dependency and Indemnity Compensation benefits pursuant to 38 
U.S.C.A. § 1318(b) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


